Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-18 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/078555 filed on March 10 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 and February 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
pull-up control module (claims 1, 10)
Figure 4, element 10
pull-up module (claims 1, 10)
Figure 4, element 20
pull-down module (claims 1, 10)
Figure 4, element 30
pull- down maintaining module (claims 1, 10)
Figure 4, element 40
download module (claims 2, 11)
Figure 4, element 50
first pull-down maintaining sub-module and a second pull-down maintaining sub-module (claims 7, 16)
Figure 4, elements 410, 420


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, U.S. Patent Publication No. 20180061349.

Consider claim 1, Xu teaches a driving circuit, comprising at least two gate driving units, wherein at least two of the gate driving units are connected in a cascade arrangement (see Xu paragraph 0034 where gate drive circuit in accordance with the present invention comprises multiple stages of gate drive units connected in series.); and 

an Nth stage driving unit in the at least two of the gate driving units comprises: 

a pull-up control module (see Xu figure 2, element 201), a pull-up module (see Xu figure 2, element 202), a pull-down module (see Xu figure 2, element 203), a pull- down maintaining module (see Xu figure 2, element 204), and a bootstrap capacitor (see Xu figure 2, element Cb), wherein N is an integer greater than 0 (see Xu paragraph 0034 where gate drive circuit in accordance with the present invention comprises multiple stages of gate drive units connected in series); 

the pull-up control module (see Xu figure 2, element 201) is connected to an output terminal of an (N- 1)th stage scanning signal of the driving circuit (see Xu figure 2, element G(n-1)) and is connected to a first node in the Nth stage driving unit (see Xu figure 2, element Q(n)), and is used to output a scanning signal at the output terminal of the (N-1)th stage scanning signal to the first node (see Xu paragraph 0068 where when the signal ST(N−1) of the second (N−1)th stage signal input terminal is at a high level, the third thin film transistor T11 is turned on. When the signal G(n−1) of the first (N−1)th stage signal input terminal is at a high level, the signal Q(N) of the pull-down point is changed to the high level.); 

the pull-up module (see Xu figure 2, element 202) is connected to an input terminal of a clock signal (see Xu figure 2, CLKA/CLKB) and is connected to the first node (see Xu figure 2, Q(n)), and is used to pull up a potential of a scanning signal at an output terminal of an Nth stage scanning signal of the driving circuit under a potential control of the first node (see Xu paragraph 0068 where meanwhile, the fourth thin film transistor T22 and the fifth thin film transistor T21 are turned on, and the signal CLKA or CLKB of the high frequency clock signal input terminal is inputted to turn on the thin film transistor T21. Accordingly, the signal G(n) of the first output terminal is at the high level); 

the pull-down module (see Xu figure 2, element 203) is connected to an input terminal of an (N+1)th stage scanning signal of the driving circuit (see Xu figure 2, G(n+1)) and an input terminal of a reference low-stage signal of the driving circuit (see Xu figure 2, Vss) and is connected to the first node (see Xu figure 2, G(n)) and the output terminal of an Nth stage scanning signal (see Xu figure 2, G(n)), and is used to pull down a potential of the first node and a potential of the scanning signal at the output terminal of the Nth stage scanning signal according to a scanning signal at the input terminal of the (N+1)th stage scanning signal and the potential of the scanning signal at the output terminal of the Nth stage scanning signal (see Xu paragraph 0068-0069 where In a next half clock cycle, G(n+1) outputs a high level to turn on the thin film transistors T31 and T41 of the first pull-down module 203, thereby pulling down the voltages of Q(n) and G(n). When the point Q(n) is at the low level, the point P or Q is at the high level. Accordingly, T42\T32 or T43\T33 are turned on, and the voltages of Q(n) and G(n) are further pulled down.); 

the pull-down maintaining module (see Xu figure 2, element 204) is connected to an input terminal of a first control signal (see Xu figure 2, LC1), an input terminal of a second control signal (see Xu figure 2, LC2), and the input terminal of the reference low-stage signal (see Xu figure 2, Vss) and is connected to the first node (see Xu figure 2, Q(n)) and the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)), and is used to maintain the potential of the first node and the potential of the scanning signal at the output terminal of the Nth stage scanning signal at a potential of a signal at the input terminal of the reference low-stage signal after the pull-down module pulls down the potential of the first node and the potential of the scanning signal at the output terminal of the Nth stage scanning signal (see Xu paragraphs 0041-0042 where the pull-down control module 204, is connected to the pull-down point together with the pull-up control module 201 and the pull-up module 202, and is utilized for controlling voltages of the pull-down point and the first output terminal to be equal to a predetermined voltage after the pull-down point and the first output terminal are pulled down, so as to cancel fluctuations of the voltages of the pull-down point and the first output terminal in a pull-down process.); and 

one terminal of the bootstrap capacitor (see Xu figure 2, Cb) is connected to the first node (see Xu figure 2, Q(n)), and another terminal of the bootstrap capacitor is connected to the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)).

Consider claim 2, Xu teaches all the limitations of claim 1 and further teaches wherein the Nth stage driving unit comprises a download module, the download module is connected to the input terminal of the clock signal and is connected to the first node, and is used to output a stage-transmitting signal at an output terminal of an Nth stage-transmitting signal of the driving circuit under the potential control of the first node (see Xu figure 2, element T22 and paragraph 0068 where Meanwhile, the fourth thin film transistor T22 and the fifth thin film transistor T21 are turned on, and the signal CLKA or CLKB of the high frequency clock signal input terminal is inputted to turn on the thin film transistor T21. Accordingly, the signal G(n) of the first output terminal is at the high level.).

Consider claim 3, Xu teaches all the limitations of claim 1 and further teaches wherein the pull-up control module comprises a first transistor (see Xu figure 2, element T11), an input terminal of the first transistor and a gate of the first transistor are both connected to the output terminal of the (N-1)th stage scanning signal (see Xu figure 2, element G(n-1)), and an output terminal of the first transistor is connected to the first node (see Xu figure 2, element Q(n)).

Consider claim 4, Xu teaches all the limitations of claim 1 and further teaches wherein the pull-up module (see Xu figure 2, element 201) comprises a second transistor (see Xu figure 2, element T21), an input terminal of the second transistor is connected to the input terminal of the clock signal (see Xu figure 2, CLKA/CLKB), a gate of the second transistor is connected to the first node (see Xu figure 2, Q(n)), and an output terminal of the second transistor is connected to the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)).

Consider claim 5, Xu teaches all the limitations of claim 1 and further teaches wherein the pull-down module (see Xu figure 2, element 203) comprises a third transistor (see Xu figure 2, T31) and a fourth transistor (see Xu figure 2, T41), an input terminal of the third transistor and an input terminal of the fourth transistor are connected to the input terminal of the reference low-stage signal (see Xu figure 2, Vss), an output terminal of the third transistor is connected to the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)), an output terminal of the fourth transistor is connected to the first node (see Xu figure 2, Q(n)), and a gate of the third transistor and a gate of the fourth transistor are both connected to the input terminal of the (N+1)th stage scanning signal (see Xu figure 2, G(n+1))

Consider claim 6, Xu teaches all the limitations of claim 1 and further teaches wherein the pull-down maintaining module (see Xu figure 2, element 204) comprises a first pull-down maintaining sub-module (see Xu figure 2, element 2041) and a second pull-down maintaining sub-module (see Xu figure 2, element 2042), and the first pull-down maintaining sub-module and the second pull-down maintaining sub- module maintain the potential of the first node and a potential at the output terminal of the Nth stage scanning signal after the pull-down module pulls down the potential of the first node and the potential at the output terminal of Nth stage scanning signal (see Xu paragraph 0041, 0052-0069 specifically for example paragraph 0041, 0052, 0060 where pull-down control module 204 is connected to the pull-up control module 201 and the pull-up module 202 and utilized for pulling down the voltages of the pull-down point and the first output terminal when the voltage of the pull-down point is at a low voltage).

Consider claim 8, Xu teaches all the limitations of claim 2 and further teaches wherein the download module comprises a seventeenth transistor (see Xu figure 2, element T22), an input terminal of the seventeenth transistor is connected to the input terminal of the second transistor (see Xu figure 2, T21), a gate of the seventeenth transistor is connected to the first node (see Xu figure 2, Q(n)), and an output terminal of the seventeenth transistor is connected to the stage-transmitting signal at the output terminal of the Nth stage- transmitting signal (see Xu figure 2, ST(N+1) and paragraph 0035 where G(n) is a signal of the first output terminal. ST(n+1) is a signal of the second output terminal.).

Consider claim 9, Xu teaches all the limitations of claim 1 and further teaches wherein when the input terminal of the first control signal is at a low stage, the input terminal of the second control signal is at a high stage (see Xu figure 3, LC1, LC2 t1 or t6); and 

when the input terminal of the first control signal is at a high stage, the input terminal of the second control signal is at a low stage (see Xu figure 3, LC1, LC2, for example t2-t3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, U.S. Patent Publication No. 20180061349 in view of ordinary skill.
Consider claim 10, Xu teaches a display panel (see Xu paragraph 0001 where present invention relates to a display field, and more particularly to a gate drive circuit and a liquid crystal display device), comprising a driving circuit (see Xu paragraph 0075 where a liquid crystal display device which comprises gate drive units and a display area connected to the gate drive circuit. The gate drive circuit comprises multiple stages of gate drive units connected in series) and a pixel array (implicit Examiner takes Official Notice that it is notoriously well known for display areas to include a pixel array.  One of ordinary skill in the art would have been motivated to have incorporated a pixel array so as to facilitate display capability within the display area of Xu’s display device using known techniques with predictable results.), wherein the driving circuit comprises at least two gate driving units, and at least two of the gate driving units are connected in a cascade arrangement (see Xu paragraph 0034 where gate drive circuit in accordance with the present invention comprises multiple stages of gate drive units connected in series.); and 

an Nth stage driving unit in the at least two of the gate driving units comprises: 

a pull-up control module (see Xu figure 2, element 201), a pull-up module (see Xu figure 2, element 202), a pull-down module (see Xu figure 2, element 203), a pull- down maintaining module (see Xu figure 2, element 204), and a bootstrap capacitor (see Xu figure 2, element Cb), wherein N is an integer greater than 0 (see Xu paragraph 0034 where gate drive circuit in accordance with the present invention comprises multiple stages of gate drive units connected in series); 

the pull-up control module (see Xu figure 2, element 201) is connected to an output terminal of an (N- 1)th stage scanning signal of the driving circuit (see Xu figure 2, element G(n-1)) and is connected to a first node in the Nth stage driving unit (see Xu figure 2, element Q(n)), and is used to output a scanning signal at the output terminal of the (N-1)th stage scanning signal to the first node (see Xu paragraph 0068 where when the signal ST(N−1) of the second (N−1)th stage signal input terminal is at a high level, the third thin film transistor T11 is turned on. When the signal G(n−1) of the first (N−1)th stage signal input terminal is at a high level, the signal Q(N) of the pull-down point is changed to the high level.); 

the pull-up module (see Xu figure 2, element 202) is connected to an input terminal of a clock signal (see Xu figure 2, CLKA/CLKB) and is connected to the first node (see Xu figure 2, Q(n)), and is used to pull up a potential of a scanning signal at an output terminal of an Nth stage scanning signal of the driving circuit under a potential control of the first node (see Xu paragraph 0068 where meanwhile, the fourth thin film transistor T22 and the fifth thin film transistor T21 are turned on, and the signal CLKA or CLKB of the high frequency clock signal input terminal is inputted to turn on the thin film transistor T21. Accordingly, the signal G(n) of the first output terminal is at the high level); 

the pull-down module (see Xu figure 2, element 203) is connected to an input terminal of an (N+1)th stage scanning signal of the driving circuit (see Xu figure 2, G(n+1)) and an input terminal of a reference low-stage signal of the driving circuit (see Xu figure 2, Vss) and is connected to the first node (see Xu figure 2, G(n)) and the output terminal of an Nth stage scanning signal (see Xu figure 2, G(n)), and is used to pull down a potential of the first node and a potential of the scanning signal at the output terminal of the Nth stage scanning signal according to a scanning signal at the input terminal of the (N+1)th stage scanning signal and the potential of the scanning signal at the output terminal of the Nth stage scanning signal (see Xu paragraph 0068-0069 where In a next half clock cycle, G(n+1) outputs a high level to turn on the thin film transistors T31 and T41 of the first pull-down module 203, thereby pulling down the voltages of Q(n) and G(n). When the point Q(n) is at the low level, the point P or Q is at the high level. Accordingly, T42\T32 or T43\T33 are turned on, and the voltages of Q(n) and G(n) are further pulled down.); 

the pull-down maintaining module (see Xu figure 2, element 204) is connected to an input terminal of a first control signal (see Xu figure 2, LC1), an input terminal of a second control signal (see Xu figure 2, LC2), and the input terminal of the reference low-stage signal (see Xu figure 2, Vss) and is connected to the first node (see Xu figure 2, Q(n)) and the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)), and is used to maintain the potential of the first node and the potential of the scanning signal at the output terminal of the Nth stage scanning signal at a potential of a signal at the input terminal of the reference low-stage signal after the pull-down module pulls down the potential of the first node and the potential of the scanning signal at the output terminal of the Nth stage scanning signal (see Xu paragraphs 0041-0042 where the pull-down control module 204, is connected to the pull-down point together with the pull-up control module 201 and the pull-up module 202, and is utilized for controlling voltages of the pull-down point and the first output terminal to be equal to a predetermined voltage after the pull-down point and the first output terminal are pulled down, so as to cancel fluctuations of the voltages of the pull-down point and the first output terminal in a pull-down process.); and 

one terminal of the bootstrap capacitor (see Xu figure 2, Cb) is connected to the first node (see Xu figure 2, Q(n)), and another terminal of the bootstrap capacitor is connected to the output terminal of the Nth stage scanning signal (see Xu figure 2, G(n)).

Claims 11-15, 17-18 recite similar claim limitations as claims 2-6, 8-9, and thus are rejected under similar rational as claims 2-6, 8-9 detail above.

	
Allowable Subject Matter
Claim(s) 7, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 7 “ The driving circuit as claimed in claim 6, wherein the first pull- down maintaining sub-module comprises a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, a ninth transistor, and a tenth transistor; an input terminal of the fifth transistor, a gate of the fifth transistor, and an input terminal of the sixth transistor are all connected to the input terminal of the first control signal; an output 
terminal of the fifth transistor and a gate of the sixth transistor are both connected to an output terminal of the seventh transistor; an input terminal of the seventh transistor, an input terminal of the eighth transistor, an input terminal of the ninth transistor, and an input terminal of the tenth transistor are all connected to the input terminal of the reference low-stage signal; an output terminal of the sixth transistor, a gate of the seventh transistor, an output terminal of the eighth transistor, a gate of the eighth transistor, and a gate of the ninth transistor, and an output terminal of the ninth transistor are all connected to the output terminal of the Nth stage scanning signal; and an output terminal of the tenth transistor is connected to the first node; and the second pull-down maintaining sub-module comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, a fourteenth transistor, a fifteenth transistor, a sixteenth transistor; an input terminal of the eleventh transistor, an input terminal of the twelfth transistor, and a gate of the twelfth transistor are all connected to an input terminal of the second control signal; a gate of the eleventh transistor and the output terminal of the twelfth transistor are both connected to an output terminal of the thirteenth transistor; an input terminal of the thirteenth transistor, an input terminal of the fourteenth transistor, an input terminal of the fifteenth transistor, and an input terminal of the sixteenth transistor are all connected to the input terminal of the reference low-stage signal; an output terminal of the fourteenth transistor, a gate of the fifteenth transistor, and a gate of the sixteenth transistor are all connected to an output terminal of the eleventh transistor; a gate of the thirteenth transistor, a gate of the fourteenth transistor, and an output terminal of the fifteenth transistor are all connected to the output terminal of the Nth stage scanning signal; and an output terminal of the sixteenth transistor is connected to the first node. ”

The following prior arts are representative of the state of the prior art:  
Xu, U.S. Patent Publication No. 20180061349 (figure 2)
LV, U.S. Patent Publication No. 10217430 (figure 2)
Chang et al, U.S. Patent Publication No. 20140103983 (figure 3)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including an output terminal of the sixth transistor, a gate of the seventh transistor, an output terminal of the eighth transistor, a gate of the eighth transistor, and a gate of the ninth transistor, and an output terminal of the ninth transistor are all connected to the output terminal of the Nth stage scanning signal; and an output terminal of the tenth transistor is connected to the first node; and the second pull-down maintaining sub-module comprises an eleventh transistor, a twelfth transistor, a thirteenth transistor, a fourteenth transistor, a fifteenth transistor, a sixteenth transistor; an input terminal of the eleventh transistor, an input terminal of the twelfth transistor, and a gate of the twelfth transistor are all connected to an input terminal of the second control signal; a gate of the eleventh transistor and the output terminal of the twelfth transistor are both connected to an output terminal of the thirteenth transistor; an input terminal of the thirteenth transistor, an input terminal of the fourteenth transistor, an input terminal of the fifteenth transistor, and an input terminal of the sixteenth transistor are all connected to the input terminal of the reference low-stage signal; an output terminal of the fourteenth transistor, a gate of the fifteenth transistor, and a gate of the sixteenth transistor are all connected to an output terminal of the eleventh transistor; a gate of the thirteenth transistor, a gate of the fourteenth transistor, and an output terminal of the fifteenth transistor are all connected to the output terminal of the Nth stage scanning signal; and an output terminal of the sixteenth transistor is connected to the first node	
Claim 16 recites similar allowable subject matter.

These features find support at least at figure 4 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 7, 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu, U.S. Patent Publication No. 20190019442 (figure 1), Kuo, U.S. Patent Publication No. 20150102990 (figure 2), Xu, U.S. Patent Publication No. 10049636 (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625